Citation Nr: 1527347	
Decision Date: 06/26/15    Archive Date: 07/07/15

DOCKET NO.  10-43 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for status post left wrist fracture.

2.  Entitlement to service connection for toxic amblyopia.  

3.  Entitlement to service connection for obstructive sleep apnea.  

4.  Entitlement to service connection for right bundle branch block.  

5.  Entitlement to service connection for hypertension.  

6.  Entitlement to service connection for chronic liver disease and electrophysiological effects without cirrhosis.  

7.  Entitlement to service connection for gastroesophageal reflux disease.  

8.  Entitlement to service connection for gastroenteritis, colitis, gastritis, and gastroduodenitis with hemorrhage.  

9.  Entitlement to service connection for hematological disorders.  

10.  Entitlement to service connection for chronic kidney disease.  

11.  Entitlement to service connection for bruxism.  

12.  Entitlement to an initial disability rating in excess of 10 percent for bilateral blepharitis with dry eye syndrome.  

13.  Entitlement to a compensable initial disability rating for major depressive disorder.  

14.  Entitlement to a compensable initial disability rating for pigmented purpuric dermatosis.  

15.  Entitlement to an effective date earlier than September 2, 2011 for the grant of service connection for left hand carpal tunnel syndrome.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel


INTRODUCTION

The Veteran served on active duty from November 1987 to November 1991, including service in the Persian Gulf War.  He was awarded, among other decorations, the Southwest Asia Service Medal with 2 bronze service stars and the National Defense Service Medal.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions of January 2009 and September 2013 of the Houston, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  The January 2009 rating decision denied an increased rating for a left wrist disability.  The September 2013 decision addressed the 14 other issues listed above.  

All issues on appeal (with the exception of entitlement to an increased rating for a left wrist fracture) are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In a June 2015 letter, the Veteran requested a withdrawal of his appeal on the issue of entitlement to an increased rating for status post left wrist fracture.  


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of entitlement to an increased rating for status post left wrist fracture have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In a June 2015 letter, the Veteran requested "to withdraw [his] appeal for increased rating limitation of motion of left wrist."  Given this statement, there remain no allegations of errors of fact or law for appellate consideration.  The Board does not have jurisdiction to review the appeal of this issue, and the Veteran's claim must be dismissed.  


ORDER

The appeal of the issue of entitlement to an increased rating for status post left wrist fracture is dismissed.  


REMAND

In a September 2013 rating decision, the RO granted service connection for 4 issues and denied service connection for numerous others.  In September 2014, the Veteran submitted a notice of disagreement as to 10 service connection claims, 3 increased initial rating claims, and 1 effective date claim.  

When there has been an adjudication by the RO and a timely NOD has been filed, a statement of the case addressing the issue must be furnished to the appellant.  Manlincon v. West, 12 Vet. App. 238 (1999).  As no statement of the case has been issued for these claims, they must be remanded.  

Accordingly, the case is REMANDED for the following action:

Provide a statement of the case to the Veteran regarding issues number 2 through 15 listed above.  Return these issues to the Board only if the Veteran perfects a timely appeal of the issues.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


